Title: From George Washington to Elias Dayton, 11 April 1781
From: Washington, George
To: Dayton, Elias


                        
                            Dear Sir
                            Head Quarters N. Windsor 11th April 1781
                        
                        I have recd yours of the 10th: I prefer permitting an escape to giving up—because doing the last would imply
                            that we think we have no right to seize upon a deserter in all cases whatever and wherever we can find him, a point which
                            I would always insist upon, more especially as it may one day be brought in question where a Gentleman of high rank, who
                            formerly belonged to us, may be the object.
                        How far the person alluded to may be depended upon or how used, I leave it with you to determine—The material
                            informations will be—previous notice of any movements—and an exact account from time to time of the numbers and positions
                            of the enemy—and of the strength and destinations of detachments when any are made, specifying the Corps if possible—I
                            think it must be an easy matter to ascertain the Corps now remaining in and about New York—noting their stations—This I
                            would wish done as soon as possible. As to fixing any certain reward I cannot do it. It ought always to depend upon the
                            importance of the service performed or intelligence communicated, and in that proportion I am willing to promise
                            compensation.
                        Be pleased to make enquiry whether there is any talk or appearance of another embarkation, and if there
                            should be, what is said to be the destination.

                    